        Case 7:15-cr-00176-KMK Document 398 Filed 08/25/20 Page 1 of 1
        Case 7:15-cr-00176-KMK Document 399 Filed 08/27/20 Page 1 of 1
                                    LAW OFFICES
                             JOHNS. WALLENSTEIN
                              1100 FRANKLIN AVENUE
                        . PARDEN CITY, NEW YORK 11530
                        (516) 742-5600 FAX (516) 742-5040
                       EMAIL: JSWallensteinEsq@outlook.com

                                   August 25, 2020
VIA ECF ONLY

Hon. Kenneth M. Karas
United States District Judge, SDNY
300 Quarropas Street
White Plains, New York 10601

      Re:       United States v. Christian Minaya
                Docket # 15 CR 176 (KMK)

Dear Judge Karas;

      The hearing with respect to the pending Violation of Supervised Release is
presently scheduled for August 26, 2020. This morning, I received an Amended
VOSR from Probation, detailing a new arrest. It is my understanding that Mr.
Minaya is in custody in New York City. In light of these new developments, we
respectfully request that the hearing be adjourned until October 26 or 27, 2020 at
a time convenient to the Court.
      I have conferred with AUSA Michael Maimin, and he consents to the
adjournment. Should the Court prefer to schedule for later that week, Mr. Maimin
is unavailable until after 2:30 on the 29 th and 30th , and I am similarly unavailable
on the 30th .
      Thank you for your courtesy and consideration.


                                            Respectfully yours,
                                            JOHN S.              Digitally signed by JOHN 5.
                                                                 WALLENSTEIN, ESQ.
                                            WALLENSTEIN, ESQ.    oate: 2020.oa.2S12,11:21--04•00·




JSW/hs
cc:    AUSA Michael Maimin (by ECF)
       USPO Erica Cudina (by email)



                                                      KENNETH M:KARASu'.S.DJ.

                                                                9/J1/xtJJJ)
